In an action to foreclose a mortgage, defendant Clark appeals from an order of the Supreme Court, Suffolk County, dated August 21, 1958, which denied his motion for leave to renew and reargue his prior motion to vacate a default judgment of foreclosure and the Referee’s deed thereunder, on the ground that he was never served with process. Order reversed, with $10 costs and disbursements, and motion remitted to the Special Term for the purpose of holding a hearing on the question of service of process upon said defendant Clark, and for the purpose of making a determination on the basis of the whole record, including particularly the evidence adduced at such hearing (Dege v. Mascot Realty Corp., 243 App. Div. 546). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.